Latimer, Judge
(dissenting):
I dissent.
The majority return this case to the board of review for “a clear and explicit statement” of whether it affirms, as appropriate, accused’s sentence to bad-conduct discharge. To my mind that is merely to require the board to repeat that which it has already done. I, therefore, prefer to face up squarely *767to the issue certified here by The Judge Advocate General of the Navy.
In my view, a board of review is without power to substitute administrative separation in lieu of a punitive discharge. Accordingly, I believe it was quite proper for them to recommend that action to the authorities possessing power to separate a member of the armed forces administratively. And certainly I find nothing inconsistent between that recommendation and the board’s affirmance of accused’s bad-conduct discharge. Wholly apart from my disagreement with the majority in United States v Kaylor, 10 USCMA 139, 27 CMR 213; United States v Story, 10 USCM 145, 27 CMR 219; and United States v Grcich, 10 USCMA 495, 28 CMR 61, those decisions, upon which appellate defense counsel rely, are patently inapposite in this instance. In that line of cases my associates found the members of the court-martial to have recommended a result the court could itself have effectuated and to have been unaware they need not impose a punitive discharge. Quite to the contrary, in the case at bar the board of review had no power to effect the action it suggested. And unless we are to presume the legally qualified board members were unaware they need not affirm the punitive discharge or that they abdicated their responsibility under Article 66, Uniform Code of Military Justice, 10 USC § 866, the holding of the Court in the Kaylor line is inapplicable. Both common sense and the presumption of regularity dictate that the board of review had knowledge of the law and merely concluded that accused’s punitive separation from the-service as a result of his conviction was. indeed appropriate, but for clemency reasons recommended that appropriate-authorities empowered to do so consider changing the means of separation to' an administrative discharge. I see no' reason to require them to clarify that holding.
Accordingly, I would answer the certified question in the negative and affirm the decision of the board of review.